Title: From George Washington to Clement Biddle, 10 August 1788
From: Washington, George
To: Biddle, Clement



Dr Sir,
Mount Vernon August 10th 1788

Should this letter get to your hands in time for the Sailing of Captn Ellwood—and you can readily procure 25 bushls of the best kind of Winter Barley I beg you to send it by him that I may try the success of it—The continual rains destroyed my Crop of spring Barley this year—but, if it had been otherwise, the Barley which you sent me the year before was so mixed with Oats (a circumstance I did not know till this Summer, as it was harvested while I was in Philadelphia) that it would no longer do to sow it. Could I be supplied with a quantity of that (spring Barley)

whi[c]h is really good from your City? Could I get it upon better terms from Rhode Island? and at what price (delivered here) might it be received from either place?
If you send the 25 bushels of Winter Barley, let it be put in good 4 bushel Sacks marked G.W. and they will be useful thereafter. With esteem & regard I am Dr Sir Yrs &c.

Go. Washington

